AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations
                                                                                                             FILED
                                                                                                              MAR 0 5 2019
                                     UNITED STATES DISTRICT                                     OURT
                                                                                                    CLERK, U.$. OllSTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFO                            OUTMERN PiSTl!!iC1' OF CA~IFORNIA
                                                                                                 av                                 oePurv
             UNITED STATES OF AMERICA                                 .nJDGMENT IN                         L CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                v.                                    (For Offenses Committed On or After November 1, 1987)
                 DONNA LEE WRIGHT (1)
                                                                         Case Number:          3:14-CR-01013-AJB

                                                                      James Michael Chavez
                                                                      Defendant's Attorney
REGISTRATION NO.                46831-298
o-
THE DEFENDANT:
[:gJ admitted guilt to violation of allegation(s) No.     _O=n:.:.e,"-'E:::;1:.·g"'h:.:.t..::a:::;n.::d..:N..::i=n:.:.e_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

D    was found guilty in violation ofallegation(s) No.                                                     after denial of guilty.

Accordin2ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
            1                     nvl4, Unauthorized association with criminals/felons
           8-9                    nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                  Act)




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                                                                      3:14-CR-01013-AJB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                 DONNA LEE WRIGHT(!)                                                     Judgment - Page 2 of2
CASE NUMBER:               3:14-CR-01013-AJB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 6 months




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:

       D     at - - - - - - - - - A.M.                        on -----------------~
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on
                                ------------~ to --------------~
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                  3:14-CR-01013-AJB
